1    M. PAUL WEINSTEIN
     1482 Fieldbrook Street
2    Henderson, Nevada 89052
     (925) 890-5714
3    MPW@POBOX.COM
     In Propria Persona
4
                                   UNITED STATES DISTRICT COURT
5
                                          DISTRICT OF NEVADA
6

7
     M. PAUL WEINSTEIN,
                                                              CASE NO. 2:16-cv-01076-JAD-VCF
8
                   Plaintiff,
9                                                             STIPULATED MOTION AND
                                                              ORDER TO EXTEND TIME TO
10                 VS.
                                                              FILE AMENDED COMPLAINT
11   MERITOR, INC., an Indiana Corporation;
     DOES I through X,
12

13                 Defendant.

14
            COMES NOW Plaintiff Pro Se M. Paul Weinstein ("Plaintiff') and Defendant Mentor, Inc.
15

16   ("Defendant"), by and through its counsel of record Joel Tasca and Brianna Smith, hereby stipulates

17   and agree as follows:

18          WHEREAS, Plaintiff Pro Se, M. Paul Weinstein’s granted an extension of time for Meritor to
19   respond to Plaintiff’s First Request for Documents, and
20
            WHEREAS, Plaintiff contends that Defendant’s First Document production contained newly
21
     discovered evidence and Plaintiff desires to Amend his complaint to add a Tortious Interference With
22
     Prospective Economic Advantage cause of action for, and
23
24          WHEREAS, Defendant's attorney, Joel Tasca has agreed to stipulate that Plaintiff may file the

25   attached amended complaint (Exhibit 1); and

26
27
                                                     1 of 2
28
           WHEREAS, Defendant asked that Weinstein file his amended complaint before Defendant
1
     deposes Zane McCarthy, now set for March 11, 2019.
2
           WHEREAS, this stipulation is not interposed for any improper purposes or to cause delay.
3

4          THEREFORE Plaintiff and Defendant herby stipulate that Plaintiff may file the attached Third

5    Amended Complaint.
6
     Dated: March 1, 2019.
7
      BALLARD SPAHR LLP
8

9
      By: /s/ Brianna Smith                   By: /s/ Paul Weinstein
10         Booker T. Evans, Jr.                    M. Paul Weinstein
           Nevada Bar No. 1209                     1482 Fieldbrook Street
11         Joel E. Tasca                           Henderson, Nevada 89052
           Nevada Bar No. 14124                    (925) 890-5714
12         Brianna Smith
13         Nevada Bar No. 11795                   In Propria Persona
           1980 Festival Plaza Dr., Suite 900
14         Las Vegas, Nevada 89135

15       Attorneys for Meritor, Inc.
16

17
           IT IS SO ORDERED:
18

19                                             __________________________________________
                                               UNITED STATES MAGISTRATE JUDGE
20

21                                                      3-4-2019
                                               DATED: ___________________________
22

23
24

25

26
27
                                                   2 of 2
28
